Citation Nr: 0924021	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post-
operative septorhinoplasty for trauma-induced deviated nasal 
septum and nasal deformity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran had active military service from August 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the benefit sought on 
appeal.  In November 2008, the Board returned the claim for 
additional development.  

In October 2005, the Veteran indicated that he desired a 
hearing at the RO.  In November 2005, the RO notified him 
that a hearing was scheduled for January 2006.  However, he 
failed to report for his hearing.  In a statement received by 
the RO in March 2006, the Veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2008).  Accordingly, the Board will proceed 
without further delay.  



FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1998, the Board 
denied a claim that new and material evidence had been 
submitted to reopen a claim for service connection for status 
post-operative septorhinoplasty for trauma-induced deviated 
nasal septum and nasal deformity.  

2.  The evidence received since the Board's April 1998 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for status post-operative septorhinoplasty for trauma-induced 
deviated nasal septum and nasal deformity, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.   



CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's April 1998 decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for status post-operative 
septorhinoplasty for trauma-induced deviated nasal septum and 
nasal deformity; the claim for service connection for status 
post-operative septorhinoplasty for trauma-induced deviated 
nasal septum and nasal deformity is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2005.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  As the Board has determined that 
new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not 
required to decide the claim.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

The Veteran asserts that new and material evidence has been 
presented to reopen the claim for service connection for 
status post-operative septorhinoplasty for trauma-induced 
deviated nasal septum and nasal deformity.  

In September 1986, the Veteran filed a claim for service 
connection for "an unspecified nose condition."  In 
February 1987, the RO denied the claim.  There was no appeal, 
and the RO's February 1987 decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.   

The Veteran filed to reopen the claim on a number of 
occasions.  In a January 1995 rating decision, the RO denied 
the claim, and the Veteran appealed.  In April 1998, the 
Board determined that new and material evidence had not been 
presented to reopen the claim.  There was no appeal, and the 
Board's decision became final.  See 38 U.S.C.A. § 7104(b).  

In January 2005, the Veteran filed to reopen the claim.  In 
April 2005, the RO determined that new and material evidence 
had not been presented to reopen the claim.  The Veteran has 
appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.306(b)(1), "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service."  

In Verdon v. Brown, 8 Vet. App. 529 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that "where a 
preexisting disability has been medically or surgically 
treated during service and the usual effects of the treatment 
have ameliorated the disability so that it is no more 
disabling than it was at entry into service, the presumption 
of aggravation does not attach as to that disability," but 
that "when a disability has been made worse in one respect 
and improved in another respect by in-service medical or 
surgical treatment, the rating schedule should be used to 
determine if the overall degree of disability has increased 
during service."  Id. at 538.  

The most recent and final denial of this claim was in April 
1998.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's April 1998 
decision included the Veteran's service treatment reports, 
which showed that in August 1982, he underwent elective nasal 
construction and septoplasty.  He was noted to have a 
deviated septum and nasal deformity, and status post multiple 
episodes of nasal trauma.  It was noted that he tolerated the 
procedure well and there were no complications.  His 
postoperative course was marked by significant periorbital 
erythema and ecchymoses which rapidly subsided with local 
packs.  The intranasal packing was removed on the first 
postoperative day with the splints remaining.  The Veteran 
was transferred to a medical holding company two days after 
the operation.  Subsequently dated service treatment reports 
noted complaints of an episodic burning pain in his nose, and 
difficulty breathing.  The findings noted that he had red, 
dry nasal mucosa.  He was given a provisional diagnosis of 
allergic rhinitis, rule out polyps.  An examination in March 
1983 at an ear, nose and throat clinic indicated that the 
Veteran's nose was within normal limits, and that his septum 
was straight, with a minimal spur to the right.  The 
Veteran's separation examination report, dated in September 
1983, showed that no abnormalities were noted regarding his 
nose or sinuses.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1985 and 1993.  This 
evidence included a VA hospital report, dated in August 1985, 
which showed that the Veteran complained of unilateral nasal 
obstruction, left-sided facial pain, and headaches.  A VA 
form indicated that he was to undergo a "redo septoplasty," 
that this surgery was for the purposes of removing bone and 
cartilage, and that it was necessary to improve the Veteran's 
airway.  The VA hospital reports showed that he underwent an 
uneventful septoplasty, and that his prognosis was excellent.  
There was no evidence of any relevant treatment for the next 
six years.  Beginning in 1992, he was noted to complain of 
symptoms that included facial pain and mild paresthesia, 
which he asserted he had had since his 1982 surgery.  The 
diagnoses included atypical chronic left facial pain, rule 
out temporomandibular joint syndrome, 7th nerve impingement, 
and tic douloureux.   

In oral and written testimony, the Veteran indicated that he 
had sustained a number of nasal traumas and infections during 
service, to include a February 1982 fall in which he struck a 
steel plate while exercising at Portsmouth Naval Shipyard and 
broke his nose (among other injuries).  He alleged that his 
nose became infected and required surgery, and that an 
artery, or a blood vessel, was cut during his inservice 
surgery.  In one statement, he alleged that he remained 
essentially unconscious for over three days following his 
surgery.  He asserted that he had ongoing facial pain since 
his inservice surgery.  The claims files also included 
written statements from the Veteran's mother, who essentially 
asserted that the Veteran's current condition was due to his 
inservice surgery.  

At the time of the Board's April 1998, decision, the service 
treatment reports did not contain any evidence to show nasal 
trauma during service, and there was no medical opinion 
objectively linking any current facial or nasal condition 
with the Veteran's August 1982 surgery, or to any other 
incident during his military service.  

The medical evidence received since the Board's April 1998 
rating decision consists of VA and non-VA reports, dated 
between 2003 and 2008.  This evidence shows that the Veteran 
has received a number of treatments for physical and 
psychiatric symptoms, and that he has repeatedly complained 
of severe left eye pain, and facial pain, following his 1982 
surgery.  An August 2004 VA progress note shows that the 
Veteran reported being struck on the nose when a boat winch 
came loose.  Overall, the impressions include atypical facial 
pain, possible nasal fracture, trigeminal neuralgia, mild 
allergic rhinitis, and paranoid schizophrenia.   

This evidence, which was not of record at the time of the 
Board's April 1998 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material.  In this 
case, none of the submitted evidence contains competent 
evidence associating a nasal disability with the Veteran's 
service, to include competent evidence indicating that the 
Veteran's in-service nasal surgery aggravated one or more 
aspects of a preexisting disability.  Alternatively stated, 
none of the submitted evidence contains competent evidence of 
post-service nasal disability attributable to, or worsened 
by, the remedial surgery conducted in service.  The Board 
therefore finds that the submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  

The Veteran's written testimony, recorded complaints of 
continuous symptomatology since his service, and his 
assertions as to a causal connection between a nasal 
condition and his service are duplicative, and are not new 
and material.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  The Board therefore finds 
that the submitted evidence is not both new and material and 
that it does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  Because the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for status post-operative 
septorhinoplasty for trauma-induced deviated nasal septum and 
nasal deformity, the appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


